Citation Nr: 0619873	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  98-08 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1960 to 
July 1963 and from December 1966 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1997 decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board issued a decision in December 2003 in which it was 
determined that new and material evidence had been presented 
to reopen a claim of service connection for PTSD.  
Thereafter, the Board remanded to case to the RO, for further 
evidentiary development, via the Appeals Management Center 
(AMC), in Washington, DC.  The case was later returned to the 
Board for continuation of appellate review.

In August 2002, the veteran submitted a claim of service 
connection for, among other things, peripheral neuropathy and 
for erectile dysfunction.  The RO issued a decision in May 
2003 denying service connection for these disorders.  The 
claimant was informed of that decision by letter of May 2003.  
He did not submit a notice of disagreement with RO's decision 
within the one year prescribed period, and that decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

In the May 2006 informal hearing presentation, the veteran's 
representative listed the following two issues as putatively 
on appeal:  entitlement to service connection for peripheral 
neuropathies of the lower extremities to include as secondary 
to service-connected diabetes mellitus, and entitlement to 
service connection for erective dysfunction, also to include 
as secondary to service-connected diabetes mellitus.  The 
Board construes the informal hearing presentation as setting 
forth an application to reopen these two service connection 
claims.  This matter is referred to the RO for any action 
deemed appropriate.

Unfortunately, the appeal must again be REMANDED to the RO, 
and this is being accomplished via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The Board's December 2003 remand identifies 13 alleged 
stressors, said to have occurred during the veteran's 
military service.  In fulfillment of its duty to assist the 
veteran in the development of his claim, the RO asked him to 
provide as much specificity as possible about the alleged 
stressors, in order to facilitate a search for more 
information by the United States Armed Services Center for 
Unit Records Research (CURR), now known as the U.S. Army and 
Joint Services Records Research Center (JSRRC).  

The veteran provided enough detail to support a JSRRC search 
as to 2 of the 13 alleged stressors.  JSRRC's search of the 
deck logs of the veteran's ship, the USS Coral Sea, relates 
sufficient information to persuade the Board of the 
occurrence of one alleged stressor-specifically, the fact 
that on October 25, 1967, a Zuni rocket exploded injuring 
nine people aboard the USS Coral Sea while it was operating 
off the Vietnam coast.  The veteran alleges that he witnessed 
this incident while showing a movie aboard the ship.

In the present case, while the veteran had earlier been 
diagnosed with PTSD resulting from claimed inservice 
stressors, none of the veteran's alleged stressors had yet 
been verified.  The Board cannot determine from the record 
whether a diagnosis of PTSD was rendered exclusively on the 
basis of the verified stressor or whether the diagnosis of 
PTSD rested on the combined impact of several of the 
veteran's 13 alleged stressors.  The sufficiency of the 
verified stressor in the formulation of a diagnosis of PTSD 
is crucial to the disposition of this appeal and must be 
addressed on remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Schedule the veteran for a 
psychiatric examination.  In the referral 
to the examiner, specify that only the 
event that occurred on October 25, 1967, 
aboard the USS Coral Sea when a Zuni 
rocket exploded injuring nine people has 
been established by the record.  The 
examiner must be instructed that only 
this event may be considered in 
determining whether the appellant meets 
the criteria for a diagnosis of PTSD for 
VA compensation purposes.  It should be 
emphasized that, if the examiner renders 
a diagnosis of PTSD that is not clearly 
based upon this stressor, the examination 
would be inadequate for rating purposes.

To facilitate the opinion, the claims 
folder and a copy of this REMAND 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


